     Case 5:18-cv-00680-JKP-RBF Document 100 Filed 05/10/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

RUSSELL ZINTER, et al;
                                                    Case No.: 5:18-cv-680
             Plaintiffs,
                                                    Hon. Jason K. Pulliam
v.

CHIEF JOSEPH SALVAGGIO, et al;

          Defendants.
_____________________________________/

      PLAINTIFFS’ COUNSEL SOLOMON RADNER’S MOTION TO
                    WITHDRAW AS COUNSEL
      NOW COMES, Plaintiffs’ counsel, Solomon M. Radner, and respectfully
moves this Honorable Court to allow him withdraw from this case, pursuant to Local
Rule AT-3 WITHDRAWAL OF ATTORNEY.
      Undersigned counsel further advises the Court that co-counsel Brandon
Grable is already representing all plaintiffs together with undersigned counsel, and
Mr. Grable will continue to represent all plaintiffs, as Successor Attorney, for
purposes of the herein cited Local Rule.

      The reason for withdrawal is simply that undesigned counsel accepted
employment at a law firm, effective November 1, 2020, and it has become clear over
the past several months that remaining as counsel for the plaintiffs in this case and

providing this case the attention it requires, has unfortunately become impossible
due to undersigned counsel’s obligations connected to this new employment. Mr.




                                           -1-
      Case 5:18-cv-00680-JKP-RBF Document 100 Filed 05/10/21 Page 2 of 3




Grable is aware of this development and is prepared to move forward as counsel for
all plaintiffs.

       The only exception is Plaintiff Brandon Joseph Pierce, who has made it
abundantly clear that he does not wish to be represented by undersigned counsel,
and for whom there exists an irreconcilable breakdown in the attorney client
relationship. This being the case, a copy of this motion is being sent to him directly.
Despite this unfortunate development, the relief sought in the instant motion stays
the same: the withdrawal of undersigned counsel for all plaintiffs.

       WHEREFORE, Plaintiffs respectfully request that the instant Motion be
GRANTED and that the Court enter any other relief it deems affair and just.


                                        Respectfully Submitted,

                                        JOHNSON LAW, PLLC

                                        /S/ Solomon M. Radner
                                        SOLOMON M. RADNER
                                        Attorney for Plaintiffs
                                        535 Groswold Street, Suite 2632
                                        Detroit, MI 48226
                                        (313) 324-8300
                                        sradner@venjohnsonlaw.com
Dated: May 10, 2021




                                         -2-
Case 5:18-cv-00680-JKP-RBF Document 100 Filed 05/10/21 Page 3 of 3




                       PROOF OF SERVICE

       On May 10, 2021, the undersigned served the foregoing
document on all known parties of record by e-filing it on this Court’s
CM/ECF e-filing system which will send notice to counsel of record
for all represented parties, with the exception of the Doe defendants
who have yet to be identified, as well as to the following Plaintiff via
e-mail and first class mail:

                        Brandon Joseph Pierce
                        644 Kerry,
                        Crowley, TX 76026
                        ethicsinstead@protonmail.com

                          /s/ Solomon M. Radner




                                  -3-
